The petitioner is 37 years of age. In 1856 he graduated at "Philadelphia College" as a surgeon dentist, and has ever devoted himself exclusively to the practice of his profession, in which he is skillful, and in fact eminent.
The act of Congress exempts "all physicians who now are and for the last five years have been in the actual practice of their profession."
The question is, Does the word "physician" embrace a surgeon dentist?
In a restricted sense, "physician" means one who administers medicine to cure disease, but in its proper sense it has a broader signification, and means one who by a knowledge of the nature and structure of the human system, and of the nature and properties of substances, cures the injuries and diseases to which it is subject.
It is derived from a Greek word, "phusis," nature — which is the root of many other words: "physic," medicine; "physic," to treat with medicine, to evacuate the bowels, to purge; "physic," the science of nature and of natural objects; "physical," pertaining to the material part or structure of an organized being, as "physical strength," "physical force," as distinguished from "moral force"; "physiology," the science of the functions of all the different parts and organs of animals and plants, the offices they perform in the economy of the individual, their properties, etc.
To say of a substance having the property to evacuate the bowels, it is a "physical herb," is not as appropriate as a "medical herb," because it uses the word "physical" in its narrow sense.
From its derivation, I am satisfied I have given the word (373) physician its proper definition, and it includes not only "doctors" who administer medicine and physic, but "surgeons" who, by a knowledge of the nature and structure of the human system, are able to amputate an injured and diseased limb, or to extract a ball with skill and as much safety to life and as little pain as the case admits of. So the question is narrowed to this: Does a surgeon dentist come under this definition of the word "physician," or is he a mere mechanic, who cleans, plugs, and extracts teeth without the aid of science?
As the question was new and had not, so far as I could learn, been decided, I adjourned the case and required evidence to be taken as to the course of instruction at dental colleges, the knowledge it was *Page 238 
necessary to acquire in order to obtain a diploma and to practice with skill, and any other facts calculated to aid in the solution of the question, Is a dentist a machine merely, or a surgeon, devoting himself exclusively to one branch of the profession?
The depositions of many eminent gentlemen of the profession are filed; they all state that the course of instruction at the college includes anatomy, physiology, and materia medica, and a knowledge of all of these sciences is necessary to obtain a diploma and enable the party to practice with skill; and I concur in the opinion that a dentist is a "surgeon, devoting his practice to a specialty." With the aid of these depositions, and the argument filed by Mr. Fowle for the petitioner, I am satisfied that a regular graduated dentist is a "physician." I will add, that all who remember the time when "the doctor" carried in his saddlebags that horrid instrument, a "pullican," and extracted teeth by main force, frequently bringing with it a part of the jaw-bone, will (374) readily admit that the division of labor has contributed greatly to the improvement of this branch of the science and the safety and ease of the patient; for now, instead of the "pullican" and brute force, there are various instruments fitted for each particular case. Teeth are often saved by removing the decayed part and filling and plugging; and new teeth are inserted, adding as well to the comfort as to the looks of the individual; and if a tooth has to be extracted, the "surgeon dentist" by his knowledge of "physiology" ascertains the condition of the system, and by his knowledge of "materia medica" administers the necessary alternatives to put it in proper condition; and by his knowledge of anatomy finds how the tooth is inserted in the jaw-bone, and knows what instrument will extract it with as little pain as possible, and without injury to the bone; and the depositions state that frequently surgeon dentists are called in to perform delicate operations on the "facial parts" (the upper and lower jaw-bone) which requires an intimate knowledge of the structure of the bones and the location of the arteries, veins, and nerves. In short, the teeth being more subject to decay and disease than any other part of the human body, I am satisfied, not only that regular educated surgeon dentists are physicians, but that the human family are much indebted to them for confining themselves to a "specialty," that is, one branch of the profession, whereby that which was some years ago a mere mechanical art has become a useful and important science.
It is therefore considered by me that John W. Hunter be forthwith discharged, with leave to go wheresoever he will.
The costs, to be taxed by the clerk of the Superior Court of Forsyth County, will be paid by J. H. Anderson. The clerk will file the papers in his office and give copies.
At Richmond Hill, 4 December, 1863. *Page 239 
(375)